Citation Nr: 0922973	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  06-11 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
posttraumatic stress disorder (PTSD), currently evaluated as 
70 percent disabling.

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to total disability due to individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to 
October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2005 and October 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.  

The Veteran requested a Board hearing and was scheduled for 
one in May 2008.  The Veteran failed to appear at that time.  
He submitted a statement explaining his failure to appear but 
does not wish to reschedule.  Therefore, the request for a 
hearing has been withdrawn.  See 38 C.F.R. § 20.702(d) 
(2008).

The Veteran withdrew his claim for TDIU in May 2007, as 
discussed below.  In March 2008 he reiterated that he could 
not obtain employment.  In May 2008, the Veteran's 
representative submitted evidence making clear that he was 
filing a claim for TDIU.  This submission cannot be construed 
as a new Notice of Disagreement because it would not be 
timely as such.  See 38 U.S.C.A. § 20.204(c) (2008).  
Instead, it is a claim to reopen the previously denied claim 
for TDIU and is REFERRED to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's PTSD is manifested by deficiencies in most 
areas due to such symptoms as suicidal ideation; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 
3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

PTSD

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, 
entitlement to compensation has been established, but a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination 
must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  The Board finds that staged 
ratings are not warranted in this case because the Veteran's 
level of disability stayed within one rating level during the 
entire period.

Separate diagnostic codes identify the various disabilities.  
38 C.F.R., Part 4.  As relevant here, Diagnostic Code (DC) 
9411 is assigned for the disability of PTSD and is part of 
the schedule of ratings for mental disorders.  38 C.F.R. § 
4.130.  The general rating formula for mental disorders 
assigns a 70 percent rating on the basis of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100  percent rating is assigned on the basis of total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130.

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  The GAF Scale score is based on 
all of the veteran's psychiatric impairments.  A GAF Scale 
score of 41 to 50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
Scale score of 51 to 60 represents moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with 
coworkers).  A 61 to 70 GAF Scale score indicates some mild 
symptoms (e.g., depressed mood and mild insomnia), or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.

The Veteran sought psychiatric treatment at the VA and was 
diagnosed with PTSD in April 2004.

The Veteran underwent a VA examination in October 2004.  The 
examiner noted prior group therapy treatment in the 1960s 
when the Veteran was experiencing "explosions in his head" 
and insomnia.  His current symptoms include nightly insomnia, 
anxiety, hypervigilance, intrusive war memories, and 
nightmares.  The symptoms have increased since the September 
11 attacks and are frequent and severe.  The examiner noted a 
restrictive affect, depressed mood, fair attention, and poor 
concentration.  He also had short term memory loss, although 
his long term memory was intact.  The examiner noted poor 
impulse control manifested by verbal outbursts.  The 
Veteran's social relationships are conflicted and strained.  
He sleeps in a separate bed from his wife due to martial 
conflict as well as his insomnia and thrashing in bed.  His 
leisure pursuits are limited to staying at home because he is 
not motivated to leave the house.  He is described as a 
loner.  His hygiene can be poor at times as he reported going 
days without bathing or shaving during periods of depression.  
He suffers daily panic attacks lasting 10 to 20 minutes.  He 
experienced suicidal ideations many times that took the form 
of wanting to drive his car into a wall.  He had no intent or 
plan at the time of the examination.  The examiner assigned a 
GAF score of 45.

The October 2004 VA examiner noted the Veteran's employment 
history.  He worked as a machinist until 1967.  Then, he 
worked for the transit authority for 20 years before retiring 
from that position.  At the time of the October 2004 
examination, the Veteran was working three days per week for 
an auto parts company.

Another VA examination was conducted in August 2005.  The 
examiner noted symptoms of substantially similar nature and 
severity as the during the October 2004 VA examination.  One 
difference was that the August 2005 examiner found long term 
in addition to short term memory deficits.  The examiner 
assigned a GAF score of 47.

Regarding employment, the August 2005 VA examiner noted that 
the Veteran stopped working for the auto parts company 
because it closed a month or two prior.  The Veteran reported 
enjoying working part time at the company for 13 years.  He 
missed some days from work because of physical illness 
including GI problems and colds.

The Veteran's psychiatric treatment providers submitted a 
letter in March 2008.  In addition to the symptoms detailed 
in the VA examinations, the letter notes claustrophobia and 
paranoid ideation.  The treatment providers recommend that 
the Veteran remain in psychiatric treatment for the 
foreseeable future.  They also believe that the Veteran 
cannot obtain or retain employment.

The Board has also considered lay evidence including the 
Veteran's wife's August 2006 statement.  The lay evidence is 
wholly consistent with the medical evidence.

The current 70 percent rating is appropriate in this case 
because the Veteran does not experience the symptoms required 
by the next higher rating of 100 percent.  There is no 
evidence of delusions, hallucinations, grossly inappropriate 
behaviour, persistent danger of hurting himself or others, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  The Veteran's 
serious symptoms such as suicidal ideation, frequent panic 
attacks, depression, and occasional neglect of personal 
hygiene are consistent with the 70 percent rating.

Extraschedular Consideration

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1).  In this case, however, the record does not 
reflect that the Veteran's PTSD has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  The evidence 
shows that the Veteran lost his part time employment at an 
auto parts company because the company closed.  The August 
2005 VA examination showed that he missed work because of 
physical ailments.  The March 2008 letter from treatment 
providers indicated that the Veteran cannot obtain or retain 
employment, but it does not indicate this is due to PTSD 
alone, independent of the considerable physical ailments.  
There were no hospitalizations for PTSD.

In the absence of the above factors, the Board finds that the 
requirements for referral of the case for evaluation for an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.

Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  In May 2007, the 
appellant withdrew his appeal as to the issues of service 
connection for low back disability and TDIU.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration as to these issues.  Accordingly, the Board 
does not have jurisdiction to review the appeal of these 
issue, and they are dismissed.

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Formerly, proper notice included asking 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  This element of notice was 
removed from 38 C.F.R. § 3.159, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter.  Notice and Assistance Requirements, 73 Fed. Reg. 
23,353 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's June 2004 and July 2005 notice letters described the 
evidence necessary to file a claim for service connection and 
TDIU, and met all of the requirements noted above; including 
informing the Veteran that it was ultimately his 
responsibility to see to it that any records pertinent to his 
claims are received by VA.  The Veteran was not given the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Here, the Veteran is challenging the initial evaluation 
following the grant of service connection for PTSD.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective dates have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  The Board 
finds no prejudice to the appellant in proceeding with the 
present decision.  He appealed the initial evaluation 
assigned to him for PTSD.  As to the withdrawn claims for 
lower back disability and TDIU, the Board does not have 
jurisdiction to review any part of these claims at this time. 

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, VA has obtained the 
available service treatment records and VA treatment records.  
VA examinations were conducted.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.



ORDER

Entitlement to a higher initial evaluation for PTSD is 
denied.

Entitlement to service connection for low back disability is 
dismissed.

Entitlement to TDIU is dismissed.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


